DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed May 27, 2022.
Please note, claims 1-24 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 8, regarding claim 1, Applicant argues that Tunstall fails to teach “resolving the first subquery, utilizing unstructured text including a textual corpus from which the curated knowledge base was created”
As to the above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 10-12, regarding claim 24, Applicant argues that the combination of cited references fails to teach claim 24 as amended.
As to the above, Applicant’s arguments have been fully considered and are persuasive.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 11-15, 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall-Pedoe (US Pub. No. 2012/0036145) further in view of Yan et al. (US Pub. No. 2020/0065422)

Regarding claim 1, Tunstall-Pedoe teaches a computer-implemented method, comprising:
‘receiving a question in a natural language format’ as receiving a query as natural language question (¶0111-134)
‘deriving a plurality of subqueries from the question’ as dividing the query into a sequence of strings (¶0240)
‘determining that a first subquery of the plurality of subqueries cannot be resolved utilizing a curated knowledge base’ as determining whether or not the knowledge base can resolve a query (¶0265-069)
‘resolving the first subquery, utilizing unstructured text’ as receiving text from a user to resolve the query (¶0269)
‘adjusting the curated knowledge base, utilizing the resolved first subquery’ as adding the object to the knowledge base (¶0316-319)

Regarding claim 2, Tunstall-Pedoe teaches ‘wherein the question is received by a question answering (QA) application’ as a user interface that contains query processing system which answers queries (¶0324, Fig. 2)
Tunstall-Pedoe fails to explicitly teach:	‘including a textual corpus from which the curated knowledge base was created’
Yan teaches:	‘including a textual corpus from which the curated knowledge base was created’ as a knowledge base curated base on large corpus of text for resolving queries (¶0055)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Yan’s would have allowed Tunstall-Pedoe’s to improve returning the most relevant information to a user (¶0005)

Regarding claim 3, Tunstall-Pedoe teaches ‘wherein the subqueries are derived from the question by parsing the natural language format of the question into logical form’ as translating the strings of the queries using a template (¶0223-239)

Regarding claim 5, Tunstall-Pedoe teaches ‘wherein adjusting the curated knowledge base includes adding the resolved first subquery to the curated knowledge base’ as adding the object to the knowledge base (¶0316-319)


Regarding claim 11, Tunstall-Pedoe teaches ‘further comprising resolving a second subquery of the plurality of subqueries by utilizing the adjusted curated knowledge base’ as using updated version of the knowledge base (¶0110-112)

Regarding claim 12, Tunstall-Pedoe teaches ‘wherein the resolved first subquery and the resolved second subquery are used to create an answer to the received question’ as resolving the query and executing the query (¶0478-479)

Regarding claim 13, Tunstall-Pedoe teaches a computer program product comprising one or more computer readable storage media, and program instr4uctions collectively stored on the one or more computer readable storage media, the program, instructions comprising instructions configured to cause one or more processors to perform a method comprising:
‘receiving, by the one or more processors, a question in a natural language format’ as receiving a query as natural language question (¶0111-134)
‘deriving, by the one or more processors, a plurality of subqueries from the question’ as dividing the query into a sequence of strings (¶0240)
‘determining, by the one or more processors, that a first subquery of the plurality of subqueries cannot be resolved utilizing a curated knowledge base’ as determining whether or not the knowledge base can resolve a query (¶0265-069)
‘resolving, by the one or more processors, the first subquery, utilizing unstructured text’ as receiving text from a user to resolve the query (¶0269)
‘adjusting, by the one or more processors, the curated knowledge base, utilizing the resolved first subquery’ as adding the object to the knowledge base (¶0316-319)
Tunstall-Pedoe fails to explicitly teach:	‘including a textual corpus from which the curated knowledge base was created’
Yan teaches:	‘including a textual corpus from which the curated knowledge base was created’ as a knowledge base curated base on large corpus of text for resolving queries (¶0055)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Yan’s would have allowed Tunstall-Pedoe’s to improve returning the most relevant information to a user (¶0005)


Regarding claim 14, Tunstall-Pedoe teaches ‘wherein the question is received by a question answering (QA) application’ as a user interface that contains query processing system which answers queries (¶0324, Fig. 2)

Regarding claim 15, Tunstall-Pedoe teaches ‘wherein the subqueries are derived from the question by parsing the natural language format of the question into logical form’ as translating the strings of the queries using a template (¶0223-239)



Regarding claim 23, Tunstall-Pedoe teaches a system, comprising: 
‘a processor’ (¶0047)
‘logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (¶0047), the logic being configured to:
‘receive a question in a natural language format’ as receiving a query as natural language question (¶0111-134)
‘derive a plurality of subqueries from the question’ as dividing the query into a sequence of strings (¶0240)
‘determine that a first subquery of the plurality of subqueries cannot be resolved utilizing a curated knowledge base’ as determining whether or not the knowledge base can resolve a query (¶0265-069)
‘resolve the first subquery, utilizing unstructured text’ as receiving text from a user to resolve the query (¶0269)
‘adjust the curated knowledge base, utilizing the resolved first subquery’ as adding the object to the knowledge base (¶0316-319)
Tunstall-Pedoe fails to explicitly teach:	‘including a textual corpus from which the curated knowledge base was created’
Yan teaches:	‘including a textual corpus from which the curated knowledge base was created’ as a knowledge base curated base on large corpus of text for resolving queries (¶0055)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Yan’s would have allowed Tunstall-Pedoe’s to improve returning the most relevant information to a user (¶0005)

Claim 6-9, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall-Pedoe (US Pub. No. 2012/0036145) further in view of Chen et al. (US Pub. No. 2014/0358890)

		
Regarding claim 6, Tunstall-Pedoe fails to explicitly teach ‘wherein resolving the first subquery includes querying a search index previously created utilizing the unstructured text’
Chen teaches ‘wherein resolving the first subquery includes querying a search index previously created utilizing the unstructured text’ (¶0049-50)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Chen’s would have allowed Tunstall-Pedoe’s to improve relevancy of answers in QA systems (¶0003)

Regarding claim 7, Chen teaches ‘wherein query relaxation is used to create additional terms to include in a search index query’ (¶0080-81)

Regarding claim 8, Chen teaches ‘resolving the first subquery includes receiving results of querying the search index’ (¶0050)

Regarding claim 9, Chen teaches ‘resolving the first subquery includes creating new triples, utilizing results of querying the search index’ (¶0042, 113-115)

Regarding claim 18, Tunstall-Pedoe fails to explicitly teach ‘wherein resolving the first subquery includes querying a search index previously created utilizing the unstructured text’
Chen teaches ‘wherein resolving the first subquery includes querying a search index previously created utilizing the unstructured text’ (¶0049-50)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Chen’s would have allowed Tunstall-Pedoe’s to improve relevancy of answers in QA systems (¶0003)

Regarding claim 19, Chen teaches ‘wherein query relaxation is used to create additional terms to include in a search index query’ (¶0080-81)

Regarding claim 20, Chen teaches ‘resolving the first subquery includes receiving results of querying the search index’ (¶0050)

Regarding claim21, Chen teaches ‘resolving the first subquery includes creating new triples, utilizing results of querying the search index’ (¶0042, 113-115)

Claim 4, 10, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall-Pedoe (US Pub. No. 2012/0036145) Chen et al. (US Pub. No. 2014/0358890) further in view of Ma et al. (US Pub. No. 2020/0074316)


Regarding claim 4, Tunstall-Pedoe fails to explicitly teach ‘wherein each subquery includes an incomplete subject/predicate/object triple.’
Ma teaches ‘wherein each subquery includes an incomplete subject/predicate/object triple’ (¶0105)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ma’s would have allowed Tunstall-Pedoe’s to improve speed and response to knowledge graphs (¶0003)

Regarding claim 10, Ma teaches ‘wherein resolving the first subquery includes completing the first subquery, utilizing the new triples’ (¶0105-112)

Regarding claim 22, Ma teaches ‘wherein resolving the first subquery includes completing the first subquery, utilizing the new triples’ (¶0105-112)

Allowable Subject Matter
Claim 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166